Citation Nr: 1538256	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-24 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss disability on an extraschedular basis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues were previously remanded by the Board in May 2010, January 2012 for additional development.  The issues have since returned to the Board.

The issue of entitlement to an increased rating for hearing loss on a schedular basis has been raised by the record, in a May 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers it the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

FINDINGS OF FACT

1.  In August 2013, the Director of Compensation Service determined that an extraschedular rating for the Veteran's bilateral hearing loss disability was not warranted.

2.  Only the Under Secretary for Benefits and the Director of the Compensation Service have the authority to award an extraschedular rating.


CONCLUSION OF LAW

The Board has no authority to assign an extraschedular rating. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015); Thun v. Shinseki, 572 F.3d 1366, 1370   (Fed. Cir. 2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall analysis

As noted above, the Board most recently remanded this claim in June 2012 for further development, specifically to refer the Veteran's extraschedular claim to the Director, Compensation Service.  An administrative review was provided by the Director, Compensation Service in August 2013.  The claim was readjudicated in an August 2013 supplemental statement of the case (SSOC).  The Board finds that there has been effective compliance with its remand instructions such that no further action is necessary in regard to the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  

An October 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in the August 2013 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim. The Veteran's VA treatment records and examinations have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Private treatment records have not been identified by the Veteran.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was provided a VA audiological examination most recently in June 2010.  The VA examiner considered the Veteran's complaints and contentions, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  As the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board also observes that in Martinak v. Nicholson, 21 Vet. App. 447   (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  Here, the VA examiner included a discussion of the effects of the Veteran's hearing loss, and the record otherwise includes the Veteran's statements concerning its effects.  In light of the foregoing, the Board concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

In finding that the evidence to evaluate the Veteran's claim for a higher rating for the Veteran's hearing loss disability on an extraschedular basis, the Board notes the request from the Veteran's for a new examination in the May 2015 based essentially on the passage of time since the last examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See VAOPGCPREC 11-95 (April 7, 1995).

While the Veteran's representative speculated that hearing loss disability is a disability that can increase and the Veteran still contends that his disability is worse than currently rated.  The Board notes that the record since the 2010 examination contains no statements from the Veteran asserting an increase in disability since the last examination or an allegation that the examination report does not fully reflect his functional impairment from his hearing loss disability.  On the contrary, the evidence contains no statements from the Veteran whatsoever since his June 2010 concerning the severity of his hearing loss disability.  There is no is there evidence indicating that there has been a material change in the severity of his disability since he was last examined in June 2010.  See 38 C.F.R. § 3.327(a) (2015).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Analysis 

As above, in June 2012, the Board denied entitlement to a compensable rating on a schedular basis for the Veteran's service connected bilateral hearing loss disability; however, the June 2012 decision and remand ordered the RO to refer the case to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 3.321.  Thus, the issue of entitlement to an extraschedular rating for bilateral hearing loss disability is before the Board. 

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional provision that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows: A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

An October 2008 VA PTSD examination reflects the Veteran had last worked full time 2-3 years prior for a battery manufacturer and a dollar store and he indicated he had back problems for a number of years.

The June 2010 VA examiner opined that the Veteran's hearing loss did not render him unemployable.  Gainful employment would be possible with state of the art amplification, assistive technology and/or vocational rehabilitation, particularly within the confines of the Americans with Disabilities Act.  
 
In a January 2012 Board remand, the RO was instructed to request clarification regarding the Veteran's level of social and occupational impairment due to bilateral hearing loss disability and to address the functional effects caused by his hearing disability, including any effects on daily living.  

In a February 2012 addendum opinion, the 2010 VA examiner explained that the Veteran reported difficulty understanding words, especially against background noise or in a crowd of people.  He frequently asked others to repeat themselves or speak more clearly and loudly.  The Veteran reported he listed to the television at a volume that was uncomfortable and annoying for others.  He also stated his hearing loss can cause withdrawal from conversations and avoidance of some social situations.  The Veteran used hearing aids bilaterally and was most recently fit with hearing aids in 2008.  

Pursuant to the Board's June 2012 remand, the matter was referred to the Director of Compensation and Pension Service for consideration of whether an extraschedular rating is warranted for the Veteran's service connected bilateral hearing loss disability.

By an August 2013 VA decision, the Director determined that entitlement to a compensable extraschedular rating was not warranted.  The Director noted the Veteran's difficulties addressed in the June 2010 VA examination and 2012 addendum opinion and his subjective complaints describing difficulty hearing and interaction with others.  The Director, however, determined that the evidence of record failed to show that the Veteran's bilateral hearing loss disability presented an exceptional disability picture that would render impractical the application of the schedular criteria for bilateral hearing loss disability.  In doing so, the Director referenced the results of the January 2010 VA examination.

As noted previously, the provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."   Here, VA has taken the extraordinary step of referring the claim to the Director of Compensation Service who determined that an extra-schedular rating is not warranted for the Veteran's bilateral hearing loss disability.  

In Thun v. Peake, 22 Vet. App. 111   (2008), the Court addressed at length the extra-schedular provisions of 38 C.F.R. § 3.321(b) . The Court held that the determination of whether a claimant is entitled to an extra-schedular rating is a three-step inquiry.  Id.  at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427   (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  This task is to be performed by the RO or the Board.  Id.   

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  This task is also to be performed by the RO or the Board.  Id.  

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

 As noted previously, the agency of original jurisdiction forwarded the claims file to the Compensation and Pension Service Director; that is, the case was referred to the Director for consideration of entitlement to an extra-schedular rating for the Veteran's service-connected right knee disability and for consideration of a TDIU. As set forth above, this action presupposes that the first two Thun elements were met.  That is, the Board determined that the Veteran's disability presented such an exceptional disability picture that referral was appropriate and referral was made to the Director of Compensation and Pension Service for extraschedular consideration.  The claim cannot reach the third Thun element without the first two being established.  Thus, the Board determined that the first two Thun elements were met when the case was referred to the Compensation and Pension Service Director.  (The Board notes that its findings concerning the first two Thun elements are not binding on the Compensation and Pension Service Director.  Anderson, 22 Vet. App. at 428.)

Here, the Veteran's case was referred to the Compensation and Pension Service Director who determined that the Veteran was not entitled to a higher disability rating for the right knee disability under 38 C.F.R. § 3.321(b).  Because the case has already been referred to the Compensation and Pension Service Director, there is effectively no longer any remaining allegation of error of fact or law concerning the claim on appeal.  That is, the Board has no authority to award a higher rating on an extra-schedular basis or compel the Compensation and Pension Service Director (or the Under Secretary for Benefits) to do so.  When there is no remaining allegation of error of fact or law concerning an appeal, the Board may dismiss the claim.  See 38 U.S.C.A. § 7105(d)(5)  (West 2002).

To explain further, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) addressed the matter when it reviewed and affirmed the Court's Thun decision.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Significantly, the Federal Circuit's Thun decision was also subsequent to the Court's Anderson decision.  The Federal Circuit expressly stated that "only the Under Secretary [for Benefits] and the Compensation and Pension Service Director have the authority to award an extra-schedular rating."  Thun, 572 F.3d at 1370   (emphasis added).  The Federal Circuit found that, at a minimum, the ROs and the Board were intended to play some role in evaluating a claim for an extra-schedular rating.  Id.  However, "[p]ermitting the regional offices and the Board to issue a 'field station submission' in which they recommended extra-schedular consideration still reserves to the Under Secretary and the Director the ultimate authority to 'approve' those recommendations based on whether the Veteran should receive an extra-schedular rating 'to accord justice.'"  Id.  

The Federal Circuit, in fact, stated that the Court held that "while the Under Secretary for Benefits and the Director of the Compensation and Pension Service are the only individuals authorized to assign an extra-schedular rating, [ROs] and the Board of Veterans' Appeals may conduct initial screening of disability claims and may refer . . . only those claims that meet two of the three regulatory criteria for extra-schedular consideration."  Thun, 572 F.3d at 1367 (citing Thun, 22 Vet. App. at 111).  Lastly, the Federal Circuit stated that its interpretation did not restrict the opportunity for judicial review.  "If the regional office or the Board makes factual findings adverse to the claimant with regard to the extra-schedular claim, those findings will be reviewable by the Veterans Court . . . just as would be the case if those findings were made by the Under Secretary or the Director."  Thun, 572 F.3d at 1371.

Given the Federal Circuit's interpretation of the extra-schedular provisions of 38 C.F.R. § 3.321(b), only the Compensation and Pension Service Director or Under Secretary for Benefits have the authority to award an extra-schedular rating.  The Board possesses no such authority be it in the first instance or any instance.  The Court, in Anderson, indicated that the Board may have purview over the third Thun element.  See Anderson, 22 Vet. App. at 428-29.  However, as noted previously, Anderson was decided before the Federal Circuit affirmed the Court's Thun case and interpreted its meaning as well as that of 38 C.F.R. § 3.321(b) .

The concurrence opinion in Anderson, although addressing a different aspect of the extra-schedular process, provided some insight into why the Federal Circuit's holding is the appropriate result.  The concurrence noted that the delegation of authority for the Director of Compensation and Pension Service to assign an extra-schedular rating is appropriate, given that the Director of Compensation and Pension Service has been delegated the authority to draft the rating schedule, based on "as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations."  Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring) (citing 38 U.S.C. §§ 501(a), 1155; 38 C.F.R. §§ 2.6(b)(1), 3.100). "This makes the Director of Compensation and Pension Service uniquely suited to determining what extraschedular rating level is warranted.  On the other hand, the RO and the Board have expertise in applying facts of each respective case to the rating schedule."  Id. (citing Moore v. Nicholson, 21 Vet. App. 211, 218 (2007)). 

The role of the Board is to apply the laws and regulations to the facts of the case. See 38 U.S.C.A. § 7104 (West 2002).  The provisions of 38 C.F.R. § 3.321(b) allow that an extra-schedular rating will be assigned so as to "accord justice." Justice is "the principle or ideal of moral rightness."  Webster's II New Riverside University Dictionary 659, 660 (1988).  The Board, however, does not address such matters except in the limited application of the first two steps as set forth in Thun. The authority to decide the equitable question set forth in the third step in Thun--the assignment of ratings necessary to accord justice--is entrusted to the Director or Under Secretary, not the Board.  Cf. Harvey v. Brown, 6 Vet. App. 416, 425   (1994) (only the Secretary, and not the Court or the Board, has the authority to award equitable relief under 38 U.S.C.A. § 503(a)).

In sum, with respect to the assignment of an extra-schedular disability rating to "accord justice" (i.e. equity), only the Under Secretary for Benefits and the Compensation and Pension Service Director have been delegated the authority to award the extra-schedular disability rating.  Thun, 572 F.3d at 1370.  In the Veteran's case, because the Board does not possess the authority to make an equitable award of an extra-schedular disability rating, there is no allegation of error of fact or law concerning this appeal over which the Board has jurisdiction, and the Board finds that the appeals as to extra-schedular disability ratings for his hearing loss disability under 38 C.F.R. §§ 3.321(b) must be dismissed. See 38 U.S.C.A. § 7105(d)(5).

   
ORDER

The claim for an extraschedular rating for bilateral hearing loss disability is dismissed for lack of jurisdiction.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


